Title: To George Washington from Charles Cotesworth Pinckney, 11 July 1789
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear General,
Charleston [S.C.] July 11. 1789

Capn Tate who served with great reputation in the Continental Regiment of Artillery attached to the line of this State, does not find his Military ardour abated either by the seven years war or the seven years of peace which have succeeded the War; but he is still anxious to enlarge his fund of military experience by serving in the armies of the Porte—Altho’ he could have sailed to France in his way to Turkey immediately from this State, he thought it would be improper to leave the Continent with a view of entering into a foreign Service without requesting your permission so to do, & receiving any commands you may think proper to give him. I knew him well during the whole time of his being in the army & can vouch for his bravery, intelligence & honour.
It was an idea of old Mr Lynch with whom you served in Congress in the Year 1774 that the Interest of this State would be much promoted if we could send our Rice to Turkey. Some

Cargoes were sent there with profit, notwithstanding the enormous premium paid to the English Turkey Company for liberty to trade there—Dr Turnbull of this City resided there for a number of years & speaks very highly of the advantages that would accrue to us from such a trade; as all the Turks eat Rice, and the continual commotions in Egypt render the supply from thence very precarious. I should apprehend the Eastern States would also be glad of such a Markett for their oil & fish, & all the States for their lumber & various other Articles—and as the Turks are not a very commercial people, such a trade would greatly encrease our shipping. Capn Tate does not seek any office or place, but I apprehend that while he is pursuing his military plans, the information he may transmitt to America relative to the situation of Turkey & the practicability of having a commerce with that Country notwithstanding the Algerines may be very useful, if you will permit him to write on those Subjects—With every sentiment of gratitude & esteem—I remain Your most obliged & obedt hble Sert

Charles Cotesworth Pinckney

